Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claim 4 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-7,9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obana et al. (JP# 2017-156492).
	Obana et al. (translation supplied) teach a fire spread prevention member 32 which is interposed between an electrical component 31 and a combustable member 60; the fire spread prevention member 32 has a bent portion (see Fig.4B) disposed outside an outer edge 31b of the electrical component 31 and bent toward the side that the electrical component is disposed; the fire spread prevention member is made of a fire retardant material.

	Regarding claims 3-4, the bent portion extends to a first side of the circuit board 31 opposite a second side 31a of the circuit board facing the combustible members 60; the bent portion extends beyond the first side of the circuit board (Fig.4B).
	Regarding claim 6, the circuit board 31 is supported on the fire spread prevention member 32 via support members 32a, 32b (see par. 25-26). 
	Regarding claim 7, the fire spread prevention member 32 is interposed between the electrical component 31  and a combustible member 60; the fire spread prevention member 32 made of fire retardant material. 
	Regarding claim 9, the electrical component 31 and fire spread prevention member 32 are within an image forming apparatus 100. 

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Obana et al. (JP# 2017-156492) in view of Richter et al. (U.S. 2014/0030121).
	Obana et al. further teach that the circuit board 31 controls various motors installed in the image forming apparatus (par. 17). Obana et al. teach all that is claimed except specifically stating the electrical component is a motor. Richter et al. teach an . 

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Li et al., Jang et al., Son, and Baker all teach motors/circuit board arrangements that are protected by fire retardant members. Takahasi, Watanabe, Hashizume et al., Matsuno, and Ebara et al. (JP) all teach fire prevention devices related to circuit boards located within image forming apparatus. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852